Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 18, 2014

                                      No. 04-13-00885-CV

                                 IN RE Gary A. CAMPBELL,

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-10935
                        Honorable Janet P. Littlejohn, Judge Presiding


                                         ORDER
        Appellant Gary A. Campbell, an inmate acting pro se, filed a petition for name change
with the district court on July 1, 2013. The trial court denied his petition and Appellant filed a
notice of appeal with this court on December 18, 2013.
       On January 10, 2014, Appellant filed a “Request for Change of Name Certificate” with
this court. Appellant already has an appeal pending with this court to review the trial court’s
order denying his name change.
        If Appellant fully complies with the remaining requirements for a consideration of the
merits of his appeal, this court will address those merits in its opinion and judgment. Appellant’s
request is DENIED as MOOT.

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of February, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court